Citation Nr: 0717981	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 22, 
2001, for the grant of service connection for post traumatic 
stress disorder (PTSD) with claustrophobia.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, granted service 
connection for PTSD with claustrophobia and assigned a 100 
percent disability rating effective January 22, 2001.  The 
veteran perfected an appeal regarding the effective date for 
the grant of service connection.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran filed a formal claim of entitlement to 
service connection for PTSD on January 22, 2001, more than 
one year following his separation from service, without 
having filed an informal or formal claim prior to that date.

2.  The record does not reflect that the veteran met all 
eligibility criteria for the establishment of service 
connection for PTSD as of April 11, 1980, or at any point 
prior to January 22, 2001. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than January 22, 2001, for the award of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 5101(a), 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In this case, the veteran was provided VCAA notice in March 
2005.  The RO readjudicated the claim and sent him a 
supplemental statement of the case (SSOC) in January 2007, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the notice.  In February 
2007, the veteran stated that he had no further evidence to 
submit.  Therefore, there is no prejudice to the veteran 
because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the March 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  In this case, the veteran received Dingess 
notice in July 2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, and 
VA and private medical records.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In February 2007, he stated that 
he had no further evidence to submit.  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103 
(2006).

Pertinent Law and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 U.S.C.A. § 3.151 or § 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2006).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

Section 5110(g) of title 38, United States Code, also 
authorizes an exception to the above rule, providing that the 
effective date of an award of, or increase in, compensation 
"pursuant to any Act or administrative issue . . . shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue."  The statute does permit retroactive payments for up 
to one year prior to the date of claim or the date of 
administrative determination of entitlement, whichever is 
earlier, where authorized by law.

The provisions of 38 C.F.R. § 3.114 (Change of law or VA 
issue) apply both to original and reopened claims.  
Specifically, the effective dates of awards under 38 C.F.R. § 
3.114 are assigned as follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

38 C.F.R. § 3.114(a) (2006).

That regulation further states that a claimant may not 
receive retroactive payment based on a prospectively 
effective liberalizing law or a liberalizing VA issue unless 
the evidence establishes that "the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."

In a precedential opinion, VA's General Counsel concluded 
that the addition of PTSD to the Rating Schedule, effective 
from April 11, 1980, was a liberalizing VA issuance for 
purposes of 38 C.F.R. 3.114(a).  The General Counsel opinion 
also held that an effective date prior to the date of claim 
could not be assigned under section 3.114(a) unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  VAOPGCPREC 26-
97 (July 16, 1997).



Factual Background

The basic facts in this case are not in dispute.  The veteran 
filed an original claim for service connection for PTSD on 
January 22, 2001.  He does not allege that he filed a claim 
for service connection between his February 1968 release from 
active duty and January 22, 2001.

The veteran's service medical records are negative for 
complaints or treatment for any psychiatric disorder.  His 
service personnel file and DD 214 show that the veteran 
served in Vietnam and confirm an inservice stressor.  

The first competent diagnosis of PTSD, or any other acquired 
psychiatric disorder is contained in a February 2001 private 
psychiatric report from Dr. H.B.  

By rating action in December 2003, service connection was 
established for PTSD with claustrophobia, rated as 100 
percent disabling, effective from January 22, 2001, the date 
of receipt of claim.

The veteran contends, through his former representative, that 
an effective date earlier than the date of claim is warranted 
based on 38 U.S.C.A. § 5110(g).  He asserts that VA added the 
Diagnostic Code for PTSD on April 11, 1980, a liberalizing 
issuance.  Further, he asserts that he returned home "shell-
shocked" and that his symptoms started in Vietnam, and 
therefore he satisfied the requirements of 38 U.S.C.A. § 
5110(g).  He also cites to McCay v. Brown, 9 Vet. App. 183 
(1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997), Viglas v. 
Brown, 7 Vet. App. 1 (1994), and Thomas v. Principi, 17 Vet. 
App. 522 (Table) (2001), as authority for entitlement to an 
effective date prior to the date that he had filed his claim.  
Moreover, he refers to the Thomas case as standing for the 
proposition that a diagnosis of PTSD was not a requirement 
under 38 C.F.R. § 3.114.



Analysis

A careful review of the record reveals the veteran did not 
file a claim for service connection at separation from 
service or within the first post-service year.  There is no 
communication from the veteran filed with the RO prior to 
January 22, 2001 that may reasonably be construed as an 
indication he was seeking service connection for PTSD.  The 
veteran does not contend otherwise.  

An argument has been advanced by the veteran that entitlement 
to an earlier effective date is warranted under 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.114, discussed above.  However, 
because the record does not reveal a confirmed diagnosis of 
PTSD until February 2001, it is clear that all eligibility 
criteria for a grant of service connection for PTSD were not 
met on April 11, 1980 (the date the addition of PTSD to the 
Rating Schedule became effective).  Also as stated 
previously, it was not until 2001, well after the addition of 
PTSD to the Rating Schedule became effective, that the 
veteran raised the issue of entitlement to service connection 
for PTSD in correspondence with VA.

The veteran has cited to the Thomas case to support the 
proposition that a diagnosis of PTSD was not a requirement 
under 38 C.F.R. § 3.114.  However, the Thomas case, while 
addressing an earlier effective date for service connection 
for PTSD and the application of 38 U.S.C.A. § 5110(g), 38 
C.F.R. § 3.114(a), and VAOPGCPREC 26-97, is a memorandum 
decision from the Court and has no precedential, or binding, 
authority.  Moreover, the Courts have long upheld VA's 
position that proof of a present disability is required for 
there to be a valid service connection claim.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  However, in making this determination, the 
Board is not resting this decision upon the mere fact the 
veteran lacked a PTSD diagnosis until 2001.  Indeed, this 
case reveals no evidence of treatment for a psychiatric 
disorder until the receipt of the Dr. H.B.'s psychiatric 
report in February 2001, which post-dates the effective date 
assigned by the RO.

As the record is silent until January 2001 with respect to 
receipt of a claim for service connection for PTSD or receipt 
of evidence of treatment therefore, the Board finds that it 
would not be reasonable to conclude that "all eligibility 
criteria" for service connection for PTSD were met on April 
11, 1980, or at any time prior to January 22, 2001.  
Accordingly, pursuant to the governing legal authority, the 
earliest date that may be assigned for service connection for 
this disorder is the date the veteran filed his claim, 
January 22, 2001, more than one year after his separation 
from service.  See 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2006).  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by it.


ORDER

An effective date prior to January 22, 2001, for the grant of 
service connection for PTSD with claustrophobia is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


